 


110 HR 1406 IH: To amend the Internal Revenue Code of 1986 to increase, and make permanent certain improvements to, the child tax credit.
U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1406 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2007 
Mr. Ellsworth introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase, and make permanent certain improvements to, the child tax credit. 
 
 
1.Increased child tax credit for first year child is claimed as a qualifying child 
(a)In generalSubsection (a) of section 24 of the Internal Revenue Code of 1986 (relating to child tax credit) is amended by striking with respect to each qualifying child of the taxpayer an amount equal to $1,000. and inserting 
 with respect to each individual who is a qualifying child of the taxpayer an amount equal to— 
(1)$2,000, for the first taxable year in which such individual is a qualifying child, and  
(2)$1,000, for any other taxable year in which such individual is a qualifying child. . 
(b)Improvements to credit made permanentSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the amendments made by section 201 of such Act.  
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2006.  
 
